481 F.2d 1281
Jesse Lee GRIFFIN, Plaintiff-Appellant,v.CALIFORNIA ADULT AUTHORITY, L. S. Nelson, Warden,Defendants-Appellees.
No. 72-1006.
United States Court of Appeals,Ninth Circuit.
July 23, 1973.

Jesse Lee Griffin, in pro. per.
Evelle J. Younger, Atty. Gen., Herbert T. Ashby, Chief Asst. Atty. Gen., Karl S. Mayer, Deputy Atty. Gen., Doris H. Maier, Asst. Atty. Gen., John T. Murphy, Deputy Atty. Gen., San Francisco, Cal., for defendants-appellees.
Before CHAMBERS, BROWNING and HUFSTEDLER, Circuit Judges.

ORDER

1
On petition for certiorari, the judgment of this court reported at 464 F.2d 602 was vacated and the cause remanded to this court for further consideration in light of Gagnon v. Scarpelli, 411 U.S. 778, 93 S. Ct. 1756, 36 L. Ed. 2d 656 (1973).


2
Upon further consideration, it is ordered that the judgment of the district court be, and it is hereby, vacated; and the cause is remanded to the District Court for the Northern District of California for further consideration in light of Gagnon v. Scarpelli.